 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
 6                             EASTERN DISTRICT OF CALIFORNIA
 7

 8   UNITED STATES OF AMERICA,                            CASE NO. 1:03-CR-5054 AWI-5
 9                          Plaintiff
                                                          ORDER REFERRING MATTER TO
10                  v.                                    THE FEDERAL DEFENDER’S OFFICE
11   ALEC BROUSSARD,
12                          Defendant
13

14

15          In July 2005, the Court sentenced Defendant Alec Broussard to four 300-month concurrent
16 sentences for one violation of 21 U..S.C. §§ 841 and 846 (conspiracy to distribute cocaine base),

17 two violations of 21 U.S.C. § 841 (distribution of cocaine base), and one count of 21 U.S.C. § 841

18 (distribution of PCP). See Doc. No. 123. Petitioner was represented by appointed counsel.

19          On February 4, 2019, Petitioner filed a pro se petition to reduce sentence and raises the
20 First Step Act. See Doc. No. 298.

21          On January 9, 2019, Chief District Judge O’Neill issued Eastern District of California
22 General Order No. 595, styled In re: Retroactive And Other Application Of The First Step Act

23 (“General Order 595”). Pursuant to General Order 595, the Federal Defender is appointed to

24 represent any defendant who inter alia was previously determined to be entitled to appointment of

25 counsel, in order to determine whether that defendant may qualify for relief under the First Step

26 Act or to present any petitions, motions, or applications relating to the First Step Act. General
27 Order 595 also authorizes both the Eastern District of California Probation Office and the Clerk’s

28 Office to disclose presentence investigation reports, statements of reasons, and judgments to the
 1 Federal Defender in order to determine eligibility for relief under the First Step Act. Finally,

 2 General Order 595 states that the Court will notify the Federal Defender of all pending pro se

 3 motions and petitions seeking relief under the First Step Act.

 4              Here, Defendant was previously represented by appointed counsel, and his motion purports
 5 to raise issues related to the First Step Act. Thus, Defendants fits within the purview of General

 6 Order 595, and the Federal Defender’s Office will represent Defendant in connection with his

 7 motion.

 8

 9                                                            ORDER
10              Accordingly, IT IS HEREBY ORDERED that, no later than 50 days from service of this
11 order, the Federal Defender’s Office shall file a supplement to Defendant’s motion for sentence

12 reduction that addresses Defendant’s eligibility for relief under the First Step Act or any applicable

13 basis raised by Defendant.1

14
     IT IS SO ORDERED.
15

16 Dated: February 8, 2019
                                                             SENIOR DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26
27

28   1
         If additional time is needed, the Federal Defender’s Office may file a request for an extension of time.

                                                                   2
